DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 10 January 2022.
The amendment filed 10 January 2022 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1, 24, and 25 were amended in the amendment filed 10 January 2022.
Claims 1, 4-7, 12-15, 24, and 25 are pending before the Office and currently examined.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc.
The disclosure of the prior-filed application, Application No. 61/356283 and 13/704651, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 24 recites the limitation “each of the bases has thickness less than two times a tangent of a difference of the slope angle and an angle of incident light transmission perpendicular to the surface of the substrate” (lines 18-20). This feature is not described in the ‘283 nor the ‘651 applications, and therefore instant claim 24 is not afforded the priority date of the parent applications.
Claim Objections
Claim 1 is objected to because of the following informalities: “the microlens array” (lines 7-8) should recite “the transparent microlens array layer” for consistency amongst claim terms.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites the limitation “wherein each of the bases has thickness less than two times a tangent of a difference of the slope angle and an angle of incident light transmission perpendicular to the surface of the substrate” in lines 19-20. This limitation, which appears to be directed to the thickness of the bases relative to the tangent of the slope angle and angle of incidence, is not supported in the original specification. Applicant points to page 8, line 28 of the original specification to support the limitation. However, this cited portion does not describe this specific claimed configuration. Furthermore, the closest support the Examiner could find for the limitation was page 8, lines 22-25, which states “the base of the lens should be less than two times the thickness times the tangent of the difference of the slope of the lens and the angle of transmission for incident light that is perpendicular to the surface of the substrate”, which does not describe the thickness of a base, but rather the size of the base of the lens. Therefore, the limitation as claimed is not supported by the original specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 12-15, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transparent substrate" in lines 17 and 20. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the essentially flat transparent light receiving surface" in lines 19 and 21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-7 and 12-15 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 24 recites the limitation “the surface of the substrate” in line 20. There is insufficient antecedent basis for this limitation in the claim. It is unclear to which substrate and which surface the limitation refers.
Claim 24 recites the limitation “wherein each of the bases has thickness less than two times…” a quantity (line 19); the limitation as written is unclear how the base has a thickness as it forms an integrated portion of the shape of the lens (prism, cone, pyramid) and is not a separate portion. Thus it is unclear how the base has a thickness as recited in the claim. For purposes of examination, the Examiner will interpret the limitation as “the base of the lens is less than two times the thickness of the transparent substrate times the tangent of the difference of the slope of the lens and the angle of transmission for incident light that is 
Claim 24 recites the limitation “wherein each of the bases has thickness less than two times a tangent of a difference of the slope angle and an angle of incident light transmission perpendicular to the surface of the substrate” (lines 19-20). The expression/inequality is unclear to the Examiner; it is unclear what the width of the base is less than. It is unclear if the recited “tangent” refers to a tangent line to a function, or the tangent trigonometric function. If it is the tangent line, it is unclear how this value is non-zero as a difference will yield a constant, and thus a tangent with a 0 slope value. Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US PG Publication 2013/0092229 A1; hereinafter “Xue”) in view of Rider (US PG Publication 2004/0103938 A1; hereinafter “Rider”). Additional evidence provided by GeoGebra (article entitled Tan(x) & Unit Circle – Degrees; hereinafter “GeoGebra”) is relied upon by the Examiner.
Regarding claim 24, Xue teaches a thin film solar cell (title, abstract and Fig. 2), comprising: 
a transparent microlens array (MLA) layer (microlens array shown in Fig. 2; ¶ 0009); 
a transparent substrate (substrate in Fig. 2; ¶¶0009 and 0030) including an upper surface and a lower surface opposite the upper surface (see surfaces in Fig. 2), the upper surface being an essentially flat transparent light receiving surface (see flat upper surface for receiving incident light; ¶¶ 0030 and 0034), the transparent substrate having a thickness as measured between the upper surface and the lower surface (thickness shown in Fig. 2); 
a transparent electrode (see Fig. 2) directly contacting the lower surface of the transparent substrate (see direct contact between transparent substrate and transparent electrode in Fig. 2); 
an active layer (see Fig. 2), wherein the active layer comprises hybrid organic-inorganic semiconducting thin films containing inorganic nanoparticles and conjugated polymers or molecules (¶ 0008, see also claims 39 and 40); and
a distal reflective electrode (see Fig. 2 showing reflective electrode); 

wherein the lenses are of a plurality of diameters or shapes (¶¶ 0029, 0031), 
wherein a lower flat surface of the array of lenses directly contacts the essentially flat transparent light receiving surface of the transparent substrate (see direct contact between lower flat surface of array of lenses MLA and substrate in Fig. 2); 
wherein at least 60% of the essentially flat transparent light receiving surface is occupied by the array of lenses (¶ 0029); 
wherein the transparent electrode, the active layer, and the distal reflective electrode are continuous essentially flat layers (see flat layers in Fig. 2); and 
wherein the MLA layer is positioned within the thin film solar cell so that it does not focus light to a particular spot or area in the thin film solar cell (¶ 0034). 
Xue further teaches each of the respective prisms, cones and pyramids has a base and a lens surface with a slope angle measured between the lens surface and the upper surface of the transparent substrate (¶ 0032). However, Xue is silent to the bases of the prisms, cones, or pyramids being less than two times the thickness of the transparent substrate times a tangent of a difference of the slope angle and an angle of transmission for incident light perpendicular to the upper surface of the transparent substrate. The Examiner notes the limitation as written is interpreted to refer to the tangent function of a difference of the slope angle to that of incident light, i.e. 90°. Additionally, the Examiner notes the tangent function between the values of 0-90° is greater than 0.5 for angles of 27° or more (see GeoGebra Fig. 1 showing the 
The Examiner notes Xue teaches the slope angle of the surface of the lens relative to the substrate can be predetermined to optimize impingement of light and minimize loss of light by reflectance (¶ 0032). 
Furthermore, Rider teaches solar cells with an array of lenses on the upper surface of the solar cell (abstract and Fig. 1A). Rider teaches lenses (4) are formed on a substrate (support 2; ¶ 0027), and additionally teaches the substrate thickness is in the range of 50-250 µm (¶ 0047) and the lenses have a diameter, i.e. base width, of 50-25 µm (¶ 0038) so that the focal length of the lenses is roughly the thickness of the substrate to minimize resistive and optical losses (¶¶ 0015-0018). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xue and modify the slope angle of the surface of the lenses in order to determine the optimal impingement of light and minimal loss of light, as suggested by Xue above, and arrive upon the angle difference of greater than 27° using nothing more than routine experimentation. The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the device of Xue and form the base of the .
Claims 1, 4, 7, and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon (WO 2009/107943; citations from English language equivalent of US PG Publication 2011/0061717, corresponding to 371 National Stage Entry; hereinafter "Kwon") in view of Krasnov et al. (US PG Publication 2008/0223430; hereinafter “Krasnov”), Blieske et al. (US 2005/0039788 A1; hereinafter “Blieske”) and Zhang et al. (US 2007/0111368 A1; hereinafter “Zhang”).
Regarding claims 1, 7, and 12, Kwon teaches a thin film solar cell (solar cell; abstract, ¶ 0041, and Fig. 8), comprising: 
a transparent microlens array (MLA) layer (substrate with array of microlenses 100/110D shown in Fig. 8, and formed of light transmitting materials, therefore constituting a transparent microlens array; ¶¶ 0036, 0038, and 0061); 
a transparent electrode (transparent conductive layer 120E; ¶¶ 0039 and 0061) directly contacting the lower surface of the transparent microlens array layer (transparent conductive layer 120 directly contacting the lower surface of the array layer of 100/110D in Fig. 8); 
an active layer positioned directly below the transparent substrate (solar cells 150F shown directly below layer 120E in Fig. 8c; ¶¶ 0036 and 061);

wherein a lower flat surface of the array of lenses directly contacts a transparent light receiving surface of a transparent substrate (see direct contact between a lower flat surface of array 110D and an upper light receiving surface of plate 100 in Fig. 8); 
wherein at least 60% of the transparent light receiving surface is occupied by the array of lenses (entire upper surface of the plate 100 is occupied by the lenses, i.e. at least 60% as claimed; Fig. 8); 
wherein the transparent electrode, the active layer, and the distal reflective electrode are continuous essentially flat layers (see continuous and flat aspects to layers 120E and 150F, respectively, as claimed in Fig. 8b-c).
 However, Kwon is silent to a flat and continuous distal reflective electrode. Kwon teaches a second electrode (160E) may be formed of metal or conductive polymers, and may be light transmitting (¶ 0042).
Krasnov teaches solar cells (abstract; Fig. 1). Krasnov teaches a back electrode/reflector (7), away from incident light (shown by the Sun in Fig. 1), can be made of a metal or TCO (i.e. transparent conductive oxide; ¶ 0014).
The devices of Kwon and Krasnov are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art at time of invention to modify the device of Kwon and substitute a metal electrode for the lower second electrode, because the selection of a known material based upon its suitability for its intended use, in the 
While Kwon teaches the lens array, modified Kwon is silent to the lenses being specifically selected from the group consisting of prisms, cones, and pyramids.
Blieske teaches solar cells with panels for high light transmission (abstract; Figs. 1-4). Blieske teaches the solar cells include a panel with improved light transmission property to the cells (¶¶ 0001-0002, 0014, and 0037-0038). Blieske teaches the panel includes pyramidal or cone shaped features, which can be concave or convex (¶¶ 0025-0027), and allows for high light transmission (¶ 0048, Table). Blieske also teaches the features have a base and a slope angle between the lens surface and a planar surface relative to the feature (see Figs. 1-3 and ¶¶ 0025-0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of modified Kwon and use pyramidal or cone shaped features taught by Blieske for light collection in a solar panel for the light collecting lens structure of modified Kwon because the simple substitution of one known element for another in the art to perform the same function, in the instant case light collection and trapping in a solar cell device, supports a prima facie obviousness determination (see MPEP 2143 I. B.), especially since one of ordinary skill in the art has a reasonable expectation of success based on the 
While Kwon teaches an active layer, modified Kwon is silent to the active layer comprising an organic semiconducting thin film based on organic compounds or conjugated polymers or the active layer comprising an inorganic semiconductor thin film from the list recited in instant claim 7. 
Zhang teach solar cells (photovoltaic structures). Zhang teaches an inorganic-organic active layer structure (see ¶¶ 0018, 0022, and 0029-0031), wherein the organic semiconducting film comprises an organic compound (e.g. fullerene derivative of ¶ 0031). Zhang also teaches a conjugating polymer with fullerene derivative to be used in the active layer (¶ 0022). Zhang further teaches the inorganic semiconductor material includes CdS among others (¶¶ 0018 and 0031). 
The devices of modified Kwon and Zhang are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have substituted the active layer in the device of modified Kwon for the organic-inorganic active layer of Zhang because the simple substitution of one known element for another known element in the art to perform the same function, in the instant case active layer materials in a solar cell, supports a prima facie obviousness determination (see MPEP 2143 I. B.), especially since one of ordinary skill in the art has a reasonable expectation of success based on the predictability of photovoltaic conversion and function disclosed by Zhang. The 
The Examiner notes the limitations wherein the MLA layer is “configured not to focus light to a particular spot or area in the thin film solar cell” is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations does not further structurally limit the claimed invention beyond the MLA layer structure positively recited in the instant claim. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. 
The Examiner notes that modified Kwon is silent to the MLA layer being “configured not to focus light to a particular spot or area in the thin film solar cell”. However, the Examiner notes that Applicant establishes in the instant specification at page 10, ll. 23-30 that “The MLAs according to embodiments of the invention are not used to focus the light to a particular spot or area in the solar cell, rather the lenses modify the light path such that any ray striking the lenses undergoes refraction at an angle determined by vector normal to the surface that it impacts as indicated for the incident ray marked (1) in FIG. 2, which is a surface that has a low probability of being effectively flat along the curve of the lens.  Therefore, the refracted light transmitted through the MLA will have a longer path through the underlying active layer than it otherwise would have at a normal flat surface because of the angle of refraction.” The Examiner notes that this corresponding description of the limitation of the MLA layer being “configured not to focus light to a particular spot or area in the thin film solar cell” appears to 
Regarding claim 4, modified Kwon teaches the device of claim 1, the limitations of which are set forth above. Modified Kwon further teaches the pyramids have trigonal, square, pentagonal, hexagonal, heptagonal, or octagonal bases (see Blieske ¶ 0025).
Regarding claim 13, Kwon further teaches the transparent substrate comprising glass, plastic or thermoset resin (¶ 0037). 
Regarding claim 14, modified Kwon further teaches the MLA layer and the transparent substrate have the same refractive index (can be made of the same material thus same refractive index; ¶¶ 0037-0038). 
Regarding claim 15, modified Kwon further teaches the transparent electrode comprises tin-doped indium oxide (ITO), fluorine-doped tin oxide (FTO), aluminum-doped zinc oxide (AZO), gallium doped zinc oxide (GZO), graphene, carbon nanotubes, conductive polymers, metal oxide/metal/metal oxide multi-layers, metallic gratings, or metallic nanowire networks (¶ 0039).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon in view of Krasnov, Blieske, Brabec et al. (US 7,317,210 B2; hereinafter “Brabec”), and Houlihan et al. (US 2003/0227688 A1; hereinafter “Houlihan”).
Regarding claim 25, Kwon teaches a thin film solar cell (solar cell; abstract, ¶ 0041, and Fig. 8), comprising: 
a transparent microlens array (MLA) layer (array of microlenses 110D shown in Fig. 8, and formed of light transmitting materials, therefore constituting a transparent microlens array; ¶¶ 0036, 0038, and 0061); 
a transparent substrate (plate 100; ¶¶ 0037 and 0061) including an upper surface and a lower surface opposite the upper surface (see upper and lower surfaces, respectively, of plate 100 in Fig. 8), the upper surface being an essentially flat transparent light receiving surface (see flat upper surface of plate 100 in Fig. 8; ¶¶ 0037 and 0061), the transparent substrate having a thickness as measured between the upper surface and the lower surface (see thickness of plate 100 in Fig. 8 between the upper and lower surfaces as claimed); 
a transparent electrode (transparent conductive layer 120E; ¶¶ 0039 and 0061) directly contacting the lower surface of the transparent substrate (transparent conductive layer 120E directly contacting the lower surface of transparent plate 100 in Fig. 8); 
an active layer (solar cells 150; ¶¶ 0036 and 061);
wherein the MLA layer comprises an array of lenses comprising a multiplicity of lenses (lenses 110D), wherein the lenses are of a plurality of diameters and/or shapes (¶¶ 0044 and 0061 teaching the lenses may have different shapes as claimed); and

wherein at least 60% of the essentially flat transparent light receiving surface is occupied by the array of lenses (entire upper surface of the plate 100 is occupied by the lenses, i.e. at least 60% as claimed; Fig. 8); 
wherein the transparent electrode, the active layer, and the distal reflective electrode are continuous essentially flat layers (see continuous and flat aspects to layers 120 and 150, respectively, as claimed in Fig. 8).
 However, Kwon is silent to a flat and continuous distal reflective electrode. Kwon teaches a second electrode (160E) may be formed of metal or conductive polymers, and may be light transmitting (¶ 0042).
Krasnov teaches solar cells (abstract; Fig. 1). Krasnov teaches a back electrode/reflector (7), away from incident light (shown by the Sun in Fig. 1), can be made of a metal or TCO (i.e. transparent conductive oxide; ¶ 0014).
The devices of Kwon and Krasnov are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art at time of invention to modify the device of Kwon and substitute a metal electrode for the lower second electrode, because the selection of a known material based upon its suitability for its intended use, in the instant case a material for an electrode of a solar cell device, supports a prima facie obviousness determination (see MPEP 2143 I. B. and 2144.07), especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Krasnov 
While Kwon teaches the lens array, modified Kwon is silent to the lenses being specifically selected from the group consisting of prisms, cones, and pyramids.
Blieske teaches solar cells with panels for high light transmission (abstract; Figs. 1-4). Blieske teaches the solar cells include a panel with improved light transmission property to the cells (¶¶ 0001-0002, 0014, and 0037-0038). Blieske teaches the panel includes pyramidal or cone shaped features, which can be concave or convex (¶¶ 0025-0027), and allows for high light transmission (¶ 0048, Table). Blieske also teaches the features have a base and a slope angle between the lens surface and a planar surface relative to the feature (see Figs. 1-3 and ¶¶ 0025-0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of modified Kwon and use pyramidal or cone shaped features taught by Blieske for light collection in a solar panel for the light collecting lens structure of modified Kwon because the simple substitution of one known element for another in the art to perform the same function, in the instant case light collection and trapping in a solar cell device, supports a prima facie obviousness determination (see MPEP 2143 I. B.), especially since one of ordinary skill in the art has a reasonable expectation of success based on the predictability of the improved light collection function with a solar cell disclosed by Blieske (¶ 0002). The modification would necessarily result in the claimed MLA layer having the shape of pyramids or cones, and the features having the claimed bases and lens slope as recited in instant claim 25.
 0027 and 0037), modified Kwon is silent to the active layer comprising a hybrid organic-inorganic semiconducting thin film containing inorganic nanoparticles and conjugated polymers or molecules.
Brabec teach optoelectronic devices, including photovoltaic cells and materials (abstract and Col. 1, lines 61-65). Brabec teaches a suitable photovoltaic layer for the cell can include a mixture of conjugated polymers, such as polyacetylene, polythiophene, and others, along with inorganic nanoparticles, including CdTe, CdSe, CdS, and others (Col. 2, lines 28-67) to form donor/acceptor mixtures, i.e. organic-inorganic semiconductor layers. 
The devices of modified Kwon and Brabec are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have substituted the active layer in the device of modified Kwon for the organic-inorganic active layer of Brabec because the simple substitution of one known element for another known element in the art to perform the same function, in the instant case active layer materials in a solar cell, supports a prima facie obviousness determination (see MPEP 2143 I. B.), especially since one of ordinary skill in the art has a reasonable expectation of success based on the predictability of photovoltaic conversion and function disclosed by Brabec. The combination would necessarily result in an organic-inorganic semiconducting thin film inorganic nanoparticles and conjugated polymers or molecules, as recited in claim 25.
The Examiner notes the limitation of the resin being “cured” is a limitation pertaining to the manner/method in which the product is made, i.e. a product by process limitation. As claim 25 is drawn to a product, and not a method of making, this limitation is not afforded patentable In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Accordingly the only structural limitation presented is the MLA layer comprises a resin, to which modified Kwon is silent. 
Houlihan teach a micro-lens array (abstract). Houlihan teach the micro-lens array is formed of a resin including nanoparticles (¶¶ 0005 and 0033). Houlihan teach the array formed from a resin mixed with nanoparticles reduces moisture absorption of the lens, and other benefits (¶ 0029), and that the resin forming the lens array is cured (abstract, ¶¶ 0023-0030). 
The devices of modified Kwon and Houlihan are analogous references in the field of micro-lens arrays. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of modified Kwon and form the MLA layer (lenses) from a cured resin mixed with nanoparticles in order to reduce moisture absorption, as taught by Houlihan. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the microlens array from cured resin because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
The Examiner notes the limitations wherein the MLA layer is “configured not to focus light to a particular spot or area in the thin film solar cell” is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations does not further 
The Examiner notes that modified Kwon is silent to the MLA layer being “configured not to focus light to a particular spot or area in the thin film solar cell”. However, the Examiner notes that Applicant establishes in the instant specification at page 10, ll. 23-30 that “The MLAs according to embodiments of the invention are not used to focus the light to a particular spot or area in the solar cell, rather the lenses modify the light path such that any ray striking the lenses undergoes refraction at an angle determined by vector normal to the surface that it impacts as indicated for the incident ray marked (1) in FIG. 2, which is a surface that has a low probability of being effectively flat along the curve of the lens.  Therefore, the refracted light transmitted through the MLA will have a longer path through the underlying active layer than it otherwise would have at a normal flat surface because of the angle of refraction.” The Examiner notes that this corresponding description of the limitation of the MLA layer being “configured not to focus light to a particular spot or area in the thin film solar cell” appears to be a general description of light refracting through a medium. As modified Kwon teaches all positively recited structural limitations to the MLA layer recited in instant claim 25, including the array of lenses and shapes recited along with the requisite arrangement of layers, there exists no apparent differences between the claimed invention and that of the prior art and thus the prior art would be capable of the intended use/functional language, absent a showing to the contrary. Furthermore, Blieske teaches the pyramids and cones cause light diffusion (abstract and ¶ 0040).
Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon in view of Krasnov, Blieske, and Zhang as applied to claim 1 above, and further in view of Houlihan and Sasaki.
Regarding claims 5 and 6, modified Kwon teaches the device of claim 1, the limitations of which are set forth above. The Examiner notes the limitation of the resin being “cured” is a limitation pertaining to the manner/method in which the product is made, i.e. a product by process limitation. As claims 1 and 5 are drawn to a product, and not a method of making, this limitation is not afforded patentable weight to the claimed invention so long as the resulting product of the prior art is the same as that of Applicant; if the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Accordingly the only structural limitation presented is the MLA layer comprises a resin, to which modified Kwon is silent. Modified Kwon is also silent to the MLA layer comprising nanoparticles from the list recited in instant claim 6.
Houlihan teach a micro-lens array (abstract). Houlihan teach the micro-lens array is formed of a resin including nanoparticles (¶¶ 0005 and 0033). Houlihan teach the array formed from a resin mixed with nanoparticles reduces moisture absorption of the lens, and other benefits (¶ 0029), and that the resin forming the lens array is cured (abstract, ¶¶ 0023-0030). 
The devices of modified Kwon and Houlihan are analogous references in the field of micro-lens arrays. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of modified Kwon and form the MLA layer (lenses) from a cured resin mixed with nanoparticles in order to reduce moisture absorption, as taught 
However, modified Kwon are silent to the nanoparticles being from the list of materials cited in instant claim 6. The Examiner notes that Houlihan teach the nanoparticles used are silica nanoparticles (¶ 0029).
Sasaki teach solar cells (abstract). Sasaki further teach a transparent layer including silica particles can use other particles, such as titanium dioxide (TiO-2), zirconium oxide (ZrO2), among others (¶ 0046), establishing the materials as known equivalents in the field.
The devices of modified Kwon and Sasaki are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of modified Kwon and use TiO2 or ZrO2 nanoparticles in the resin layer of the lenses because the selection of a known material based upon its suitability for its intended use, in the instant case nanoparticles in a transparent layer, supports a prima facie obviousness determination (see MPEP 2144.07).
Response to Arguments
Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection, necessitated by Applicant’s amendments.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0240754 A1 teaches textured plates with pyramidal features used with photovoltaic cells (abstract; Fig. 1-3 and 5). US 2009/0308431 A1 teaches pyramidal concentrating features for a photovoltaic device (abstract; Figs. 2-4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726